Citation Nr: 1755275	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for status post right (dominant) hand laceration injury with surgery, residual of scar and right medial nerve, radial nerve neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in May 2015 (for the Veteran to be offered a Board hearing) and in March 2016 for further development.  They have now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has PTSD with depressive and anxiety symptoms as a result of military service. 

2.  The Veteran's right (dominant) hand laceration injury with surgery, residual of scar and right medial nerve, radial nerve neuropathy has been manifested by complaints to include pain, numbness, and weakness; objectively, it has been manifested in no more than mild symptoms prior to February 15, 2014, no more than moderate symptoms from February 15, 2014 to April 18, 2016, and no more than mild symptoms from April 18, 2016. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

2.  The criteria for a rating of 30 percent, and no higher, from February 15, 2014, and no earlier to April 18, 2016, and no later, for status post right (dominant) hand laceration injury with surgery, residual of scar and right medial nerve, radial nerve neuropathy, have been met.  38 U.S.C.§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.124a, DC 8514 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. Â§ 3.304 (f)(5). 

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. Â§ 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated." See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. Â§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Acquired Psychiatric Disability

The Veteran contends that while in service, she was sexually harassed over a four month time period (March 1992 to July 1992) to include physical touching, verbal threats, and simulated sexual acts.  She also contends that she had an incident at an airport of a foreign country during which for several hours she was unsure about whether she would be allowed to proceed to her duty station.  She contends that this situation was frightening for her and left her feeling as if the military was, in essence, unconcerned with her.  The Veteran has been treated for an acquired psychiatric disability during the pendency of her claim.  Her STRs are negative for reports of, or treatment for, an acquired psychiatric disability.  Thus, the Board must consider whether the post-service evidence supports her allegations.

The Veteran separated from active service in July 1993.  A January 1996 record reflects that the Veteran was treated at the emergency room for a laceration to her left arm.  At that time, a medical history was taken and it was noted that the Veteran's history was positive for depression; however, no other information was provided.  

In June 2010, the Veteran sought to transfer her care to a VA facility.  At that time, she screened positive for depression and PTSD and reported that she had experienced military sexual trauma; she was referred for evaluation.

In July 2010, the Veteran was seen for a problem-focused behavioral health evaluation.  At that time, she reported physical abuse by two stepmothers, sexual molestation by a stranger, one accidental overdose prior to military service, and that while in service, she was sexually harassed and worked in a hostile environment of sexual harassment while stationed overseas.  The record reflects that the Veteran reported "mood variability in the context of stressors, notes sexual harassment during deployment to Saudi Arabia after Desert Storm, difficulties with mood variability since then."  

The Veteran filed a claim for service connection for an acquired psychiatric disability in March 2011, approximately nine months after she first disclosed sexual harassment to VA clinicians.  The Board finds it notable that her initial disclosure does not, therefore, appear to be motivated by compensation but was part of a disclosure for treatment/evaluation purposes. 

February 2013 correspondence from D. Ayers (Chemical Dependency Professional) reflects that during the intake process for the Veteran's treatment in November 2012, it was noted that she had symptoms of PTSD related to her service.  The Veteran has also been diagnosed with PTSD under the criteria of DSM-IV. (See October 2013 VA records by Dr. L. Weston and Dr. Graunke).

Records from Dr. Graunke reflect that he treated the Veteran for depression, MST, anxiety, and substance abuse (e.g. August 2012, January 2013, September 2013).  He noted in a May 2013 Psychiatric/Psychological Impairment Questionnaire that her PTSD, Depression NOS, and anxiety began in 1992 (which corresponds with her active duty time). 

Records from D. Glasser reflect that she has been treating the Veteran for anxiety and PTSD (see April 2013 Impairment Questionnaire).

P.B., a college instructor, provided an October 2013 statement (VA Form 21-4138) in which he noted that he was the Veteran's college advisor and instructor.  He stated that on a number of occasions during seminar group sessions when the Veteran was required to discuss significant events in her life, she mentioned having been sexually harassed in service.  The Board finds it notable that this disclosure was not part of a support/treatment program for which the Veteran would expect VA to obtain records for compensation claim adjudication or some other program.  Thus, her disclosure appears to not be based on motivation to obtain financial compensation and/or medication.

The Board acknowledges that the Veteran's military personnel records and STRs do not provide evidence of sexual harassment; however, the Veteran has sworn under oath that she was the victim of sexual harassment, a friend (L.S.) has submitted statements (October 2013 and June 2016) in which she stated that the Veteran told her of sexual harassment in 1992, and several clinicians have treated the Veteran for PTSD due to sexual harassment in service.  In addition, a July 2016 statement from C. Cantrell (MS LPCC) reflects that she has known the Veteran for more than thirty years (since 1985) and that, in her opinion, the Veteran changed after her time in the military.  

The Board acknowledges that an August 2012 Disability Benefits Questionnaire (DBQ) reflects that the Veteran does not meet the criteria for PTSD based on a lack of a stressor related to fear of hostile military/terrorist activity because the Veteran's allegations are related to interactions with a U.S. service member.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, and amphetamine dependence in full remission.  The clinician found that all of the Veteran's symptoms were due to adjustment disorder.  However, the clinician did not address whether it is as likely as not that the Veteran's allegations of sexual harassment could form the basis for a diagnosis of PTSD and/or her adjustment disorder.

With consideration of the evidence of record, and in giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for PTSD with symptoms of depression and anxiety.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating right hand laceration with a surgical repair (right hand neuropathy)

The Veteran's disability is rated as 20 percent disabling under DC 8514 (paralysis of the radial nerve) from the date of service connection in February 2011.  The Veteran's right hand is her dominant hand; thus, it is considered her "major" hand for rating purposes.  

The Board has also considered the Veteran's contention that she should get a higher rating due to problems with hand strength and mobility (see September 2013 VA Form 9).  The Board has granted the claim, in part, and finds that the most probative evidence regarding the severity of her symptomatology is the medical evidence.  Based on the evidence, as noted below, the Board finds that a rating of 30 percent, and no higher, is warranted from February 15, 2014 to April 18, 2016, and no later.  

The Veteran would be entitled to a 30 percent rating if she had moderate incomplete paralysis, a 50 percent rating if she had severe incomplete paralysis, and a 70 percent rating if she had complete paralysis of the radial nerve.  Complete paralysis of the radial nerve contemplates drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

Additionally, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The words "slight," "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

VA's Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G(4)) defines 'mild' incomplete paralysis as demonstrating subjective symptoms or diminished sensation; 'moderate' incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and 'severe' incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the VA Adjudication Procedures Manual M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues."  38 C.F.R. § 19.5; see also 38 U.S.C.A. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.

In June 2016, VA amended the M21-1 adjudication manual "to further clarify the intent of VA's policy," and the relevant portion of the M21-1 adjudication manual now explains:

Important: This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate.  Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.

M21-1, Part III, subpt. iv, Ch. 4, § G(4)(b).

VA's express clarification of the pertinent guidance in the revision of the adjudication manual makes it clear that the adjudication manual does not instruct an adjudicator to find that incomplete paralysis is moderately severe or severe for peripheral nerve disabilities that are manifested by sensory plus other nonsensory symptoms.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Prior to February 15, 2014

A February 2011 VA record reflects that the Veteran reported that she has numbness on the medial side of her first digit, and that when she overuses her hand, she has excruciating pain in the palm and finger.  She also reported that she loses her grip often due to loss of sensation on the medial side. 

An August 2012 VA examination report reflects that upon examination, there was no limitation of motion of the fingers or thumbs.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of range of motion.  There was no gap between the thumb pad and the fingers, and there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the finger-tips.  There was no limitation of finger extension, and no functional loss or functional impairment of the fingers or thumbs.  The Veteran had tenderness or pain to palpation for joints or soft tissues and had 4/5 for her hand grip (muscle strength testing).  The Veteran had decreased sensation in the right first, second, and third fingers and the right dorsal hand and fingers.  She did not use any assistive devices. 

A February 2013 VA record reflects that the Veteran reported that she had difficulty carrying and putting the key in the car's ignition and that her 2nd and 3rd MCP joints hurt.  She also reported that she cannot hold a pen or type, and that her fingers get numb when she wakes up in the morning and if she uses them a lot.  (The Board notes that the Veteran was a full time student.)  Upon examination, the clinician found that the Veteran was not tender and had full flexion of her fingers and that she was "inconsistent" on her examination in that she would not make a fist but that she could flex the joints with the fingers extended.  She had full muscle strength (5/5), but pain when keeping the right index finger and thumb in a certain position which she could not tolerate for more than 15 seconds.  The examiner found that the Veteran may have some carpal tunnel syndrome.  

A March 2013 VA record reflects that the Veteran reported numbness and that she has pain when picking up things.  She reported that she needs help turning her car key and help with the steering wheel (her car did not have power steering).  The clinician stated that it is "[d]ifficult to tell if she is just overall weaker and this is within her normal limits, versus true weakness, but this is pretty generalized".  With regard to light touch sensation, it was intact with the exception of decreased over right index finger.  Upon examination, there was no electrodiagnostic evidence of a C5-T1 cervical radiculopathy in the right upper extremity.  There was no evidence of an intrinsic hand or supinator abnormality on needle EMG.  There was no evidence of a right brachial upper extremity.  It was further noted that electrodiagnostic evidence showed slowing in the median sensory nerves over the carpal tunnel; however, some residual slowing is often present after carpal tunnel release.  It was further noted that this "does not entirely fit with her symptoms which appear to be primarily weakness and hand pain." 

A June 2013 occupational therapy record reflects that the Veteran's grip strength had increased significantly, and her pain had reduced with use of medication and hand therapy equipment.  

Prior to the February 15, 2014 VA examination, a rating in excess of 20 percent is not warranted.  While the Board has considered the Veteran's complaints of numbness and weakness and difficulty making a fist, the Board finds these reports less credible as they are inconsistent with the medical evidence of record.  The medical evidence reflected that she had only minimal loss of hand strength (4/5) on one assessment and full strength (5/5) on another.  Also, a VA examiner found her reports of difficulty making a fist inconsistent with the physical examination results.  In addition, she performed repetitive testing on VA examination with no additional loss of range of motion, and that same examination found no limitation of motion and no functional impairment of the fingers.  Further, an evaluator suggested that it was difficult to tell whether she had true weakness.

From February 15, 2014 to April 17, 2016

A February/March 2014 Disability Benefits Questionnaire (DBQ) reflects that the Veteran reported that she has pain, is unable to grasp things, is unable to carry things, is unable to open things, and that sensitivity affects her writing.  The Veteran did not report flare-ups.  Upon examination, there was no limitation of motion or evidence of painful motion of any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of range of motion.  There was no gap between the thumb pad and the fingers, and there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the finger-tips.  There was no limitation of finger extension.  The examiner checked the box indicating that the Veteran had functional loss but then checked that the Veteran did not have functional loss.  In addition, the examiner did not report any limitation of motion, weakened movement, more movement than normal, excess fatigue, incoordination, or pain on movement.  The examiner also found that the Veteran did not have tenderness or pain to palpation, and that she had full muscle strength on testing.  With regard to carpal tunnel syndrome, the examiner found that the symptoms were moderate constant pain in the right upper extremity, moderate paresthesias and/or dysesthesias, and moderate numbness.  She had all normal muscle strength testing, all normal reflex testing, and only decreased hand/finger sensory findings.   The examiner assessed her right median nerve as incomplete paralysis which was moderate in nature.  The examiner also found that it is as likely as not that the Veteran's carpal tunnel is due to her service connected hand disability (laceration).

While the Board is not bound by the examiner's characterization of the Veteran's disability as "moderate", the Board finds, in giving the benefit of the doubt to the Veteran, that a 30 percent and no higher rating is warranted from the date of the examination (February 15, 2014) to April 18, 2016.  (The Board has also considered the Veteran's November 2015 testimony with regard to her limitations; however, clinical records are more probative than her lay statements as to the symptoms related to the issue on appeal in light of the fact that she has other disabilities which may affect the right upper extremity (i.e. right shoulder strain, peripheral neuropathy.)

From April 18, 2016

An April 18, 2016 VA examination report reflects that the Veteran reported partial loss of feeling in the right index finger, dorsal right hand pain, that she drops things when she grips with her right hand, that she has swelling of the whole hand, and that her fingers cramp.  She reported daily flares which last four hours and require her to wear carpal tunnel splints or take medication.  The examiner classified her pain as mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the right upper extremity.  Her grip strength was 5/5, as was her pinch strength.  She also had normal hand/finger sensation upon testing.  She had no trophic changes.  Her radial nerve was noted to be normal upon testing.  The examiner stated as follows:

The veteran's right hand condition is now better characterized as status post right palm laceration with residual right index finger numbness (finger sensory nerve) with normal EMG study. The involved nerve is superficial and is not one of the larger nerve fibers in the proximal hand. This is not a new diagnosis but a natural progression right hand injury.  She has mild decreased sensory function of the right index finger nerve. There is no motor abnormality noted. Her hand strength is normal bilaterally. On clinical exam today, there is no objective evidence for residual carpal tunnel syndrome or radial neuropathy. Range of motion examination of the bilateral wrist and fingers revealed no abnormality. She also has mild degenerative changes in the right hand. It is LESS likely than not that the veteran's right hand osteoarthritis (noted on imaging above) is related to her service. Rationale: Service treatment records and post service records are silent for osteoarthritis of the wrist until a right wrist MRI was performed in May 31, 2013. It is LESS likely than not that the veteran's right hand osteoarthritis (noted on imaging above) is secondary to her service-connected right hand laceration. 

There is no electrodiagnostic evidence of a C5-T1 cervical radiculopathy in the right upper extremity. There is no evidence of an intrinsic hand or supinator abnormality on needle EMG. There is no evidence of a right brachial upper extremity. Electrodiagnostic evidence above shows slowing in the median sensory nerves over the carpal tunnel, with a combined sensory index of 1.6 ms (abnormal = 1.0 ms or greater). However, some residual slowing is often present after carpal tunnel release, as in this case. In addition, this does not entirely fit with her symptoms which appear to be primarily weakness and hand pain.  Her right index and long finger MCP pain complaint, as well as right thumb complaints may be joint-related. 

Based on the foregoing, the Board finds that a rating of 20 percent and no higher is warranted for the Veteran's mild symptoms from the date of the examination.  The Board finds that the clinical conclusions of the examiner are more probative than the Veteran's complaints with regard to severity caused by the Veteran's service-connected disability, especially in light of the fact that the examiner considered her reported symptoms.  The Board finds that the Veteran's normal full strength, only mild sensation deficit, normal range of motion and hand strength, and no objective evidence of residual carpal tunnel syndrome or radial neuropathy, indicate that the Veteran's disability does not rise to the level of moderate.  In this regard, the Board finds that full strength and full range of motion are prominent indicators that the Veteran's disability is not more than mild.

Conclusion

In sum, the Board finds that an increased rating of 30 percent under DC 8514 is warranted from February 15, 2014 to April 18, 2016.  The Board finds that the Veteran's staged ratings adequately compensate the Veteran for the symptoms of her disability which has had mild to moderate symptoms during the rating period and has not resulted in less than 4/5 grip strength or moderate loss of range of motion. 
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, and applied it where warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for PTSD with depressive and anxiety symptoms is granted. 

Entitlement to an initial disability rating of 30 percent, and no higher is warranted from February 15, 2014, and no earlier, to April 17, 2016, and no later, for status post right (dominant) hand laceration injury with surgery, residual of scar and right medial nerve, radial nerve neuropathy subject to the laws and regulations governing the payment of VA compensation.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


